Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-14, 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1, 3-14, 16-21 is the inclusion of the limitation reciting wherein the printed circuit board comprises: a first conductive structure electrically connected with the second chip stack, and passing through the printed circuit board; and a second conductive structure electrically connected with the fourth chip stack, and passing through the printed circuit board, and wherein each of the first and second conductive structures includes a combination of a vertical pattern which is disposed in a vertical direction perpendicular to the first surface of the base substrate and a horizontal pattern which is disposed in a horizontal direction parallel to the first surface of the base substrate.  Prior art of record teaches conductive structures, however, the conductive structures as claimed were not found to be obvious variations thereof.
The primary reason for the allowance of claims 22-23 is the inclusion of the limitation reciting wherein the printed circuit board comprises: first bond fingers connected with the second chip stack through second interconnectors; and second bond fingers connected with the fourth chip stack through fourth interconnectors, wherein the first bond fingers are disposed in a region which is relatively closer to the second chip stack than the fourth chip stack, between the second chip stack and the fourth chip stack, and wherein the second bond fingers are disposed in a region which is relatively closer to the fourth chip stack than the second chip stack, between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 20140203457 A1) discloses a semiconductor package but fails to teach a printed circuit board.
Oh (US 10002853 B2) discloses a semiconductor package but fails to teach the printed circuit board comprising the claimed conductive structures or claimed bond fingers.
Kang (US 10804209 B2) discloses a semiconductor package but fails to teach the printed circuit board comprising the claimed horizontal pattern or claimed bond fingers.
Yoon (US 20130277831 A1) discloses a semiconductor package but fails to teach the printed circuit board comprising the claimed horizontal pattern or claimed bond fingers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            
/BRADLEY SMITH/            Primary Examiner, Art Unit 2817